Rodney, J.,
delivering the opinion of the court:
Section 3193h of the Revised Code of 1915 as amended by Chapter 186, § 1, vol. 32, Laws of Delaware, provides:
“No compensation shall be paid for any injury which does not incapacitate the employee for a period of at least two weeks from earning full wages, but if incapacity extends beyond the period of two weeks compensation * * * shall be computed from the date of incapacity.”
No incapacity of the claimant has been shown but the Industrial Accident Board has ordered the employer to furnish surgical services and has made compensation to begin on the day of the operation. The Board evidently treated the operation as the “injury" which would incapacitate the claimant, but even upon this basis, the operation not having been performed, there is nothing to indicate the length of time of the incapacity from earning full wages or whether there would be any incapacity at all, and therefore there can be no basis for an order of compensation.
The order of the Board must, therefore, be reversed and the matter remanded to said Board.